DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.
 
Response to Arguments
2.	Applicant's arguments filed 01/21/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, as to Applicant’s arguments, the Examiner respectfully submits that Xu discloses in [0033] “The eNBs 204 are responsible for all radio related functions including radio bearer control, admission control, mobility control, scheduling, security, and connectivity to the serving gateway 116”, in [0042], [0045] “RRC signaling between the eNB and the UE”, in [0094] “wherein an eNB may trigger one or a definite number of transmissions of A-SRS. According to these aspects, the triggering may be based on RRC signaling” and Fig. 13, the transmission power controls (TPC) of multiple eNB.  Further, in [0077] Xu discloses sounding reference signals (SRS) can facilitate at least (1) uplink power control and (2) downlink beamforming, in [0078]-[0081] and [0090] separate/independent closed-loop power control (PC) systems for a first UL RS (for e.g. UL power control) associated with RRH2 1204, and a second UL RS (for DL CoMP purpose) associated with e.g. RRH2 1204, RRH3 1206 and eNB0 1208, in which the DL CoMP may include downlink beamforming.  Two separate/independent PC systems for two separate UL RS is clearly disclosed.  ([0078]) UE 1202 may perform channel state measurements associated with multiple possible serving transmission points (e.g., RRH2 1204, RRH3 1206, eNB0 1208), DL CoMP does not exclude the primary node RRH2 1204, the UE sends CoMP SRS to nodes of the CoMP cluster including RRH2 1204, at least for facilitating downlink beamforming ([0077]), since downlink beamforming in each of RRH2 1204, RRH3 1206, eNB0 1208 is different.  In addition, P-SRS and A-SRS are received by RRH2 1204, and the power control (PC) for P-SRS is different from PC for A-SRS ([0085], [0086]).  The RRH2 1204 being the same network. In [0079] “the second A-SRS having a separate closed loop PC not tied to the PUSCH PC”, which may be used for downlink beamforming as one of listed purposes in [0077].  

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-5, 21, 23-27, 29-34 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. “Xu” (US Pub 2014/0036809 A1) in view of Takeda et al. “Takeda” (US Pub 2014/0219232 A1) and Hwang et al. “Hwang” (US Pub 2018/0014254 A1). 
Consider claim 1, Xu discloses ([0077]-[0086], [0090]) A method of a UE (User Equipment) for transmitting UL (Uplink) RS (Reference Signal), comprising: 
deriving a first transmit power of a first UL RS based on a first power control mechanism, wherein the first UL RS is configured for UL power control/scheduling by a network node ([0077], [0033], [0045], [0094], the eNB), and wherein derivation of the first transmit power based on the first power control mechanism comprises a close-loop power control (PC) adjustment state of an uplink data channel ([0079] power control loop for a first A-SRS tied to a PUSCH PC); 
deriving a second transmit power of a second UL RS based on a second power control mechanism, wherein the second UL RS is configured for other purposes may include beamforming by the network node ([0077], [0079]), and wherein derivation of the second transmit power based on the second power control mechanism does not comprise the close-loop power control adjustment state of the uplink data channel ([0079] “the second A-SRS having a separate closed loop PC not tied to the PUSCH PC”, which may be used for downlink beamforming as one of listed purposes in [0077]); 
transmitting, to the network node ([0033], [0045], the eNB, [0078], [0080] RRH2 1204), the first UL RS with the first transmit power derived from the close-loop power control adjustment state ([0081]); and 

Xu does not specifically mention wherein the first UL RS is for channel measurement. 
However power-controlled UL RS for channel measurement is disclosed by Takeda ([0112]-[0117]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Takeda into the art of Xu as to enhance channel quality for nearby base stations.
Xu in combination with Takeda does not specifically mention wherein the second UL RS is for beam management.  
However power-controlled UL RS for beam management is disclosed by Hwang (figure 10, [0112] for beam selection).   
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Hwang into the art of Xu as modified by Takeda as to enhance channel quality for base stations. 

Consider claim 3, Xu in combination with Takeda and Hwang substantially teaches the limitation of claim 1, Xu further discloses comprising: receiving a first TPC (Transmit Power Control) command from the network node (figure 14), wherein the first TPC command is applied to the first power control mechanism of the first UL RS and is applied to the uplink data channel; and receiving a second TPC command from the network node (figure 14), wherein the second TPC command is applied to the second power control mechanism of the second UL RS and is neither applied to the uplink data channel nor the first power control mechanism of the first UL RS ([0079], [0081], figures 13 and 14). 
Consider claim 4, Xu in combination with Takeda and Hwang substantially teaches the limitation of claim 1, Xu further discloses wherein derivation of the first transmit power based on the first power control mechanism uses pathloss derivation of the uplink data channel ([0085], figure 13).  
Consider claim 5, Xu in combination with Takeda and Hwang substantially teaches the limitation of claim 1, Xu further discloses wherein the first UL RS is sounding reference signal and the second UL RS is sounding reference signal ([0079], [0081], figure 13, SRS=Sounding Reference Signal).  
Consider claim 21, Xu in combination with Takeda and Hwang substantially teaches the limitation of claim 1, Xu further discloses wherein the second UL RS is a periodic UL sounding signal ([0103]).

transmitting a first TPC (Transmit Power Control) command via a first downlink control signaling to a UE (User Equipment) (figures 13 and 14), wherein the first TPC command is applied to a first power control mechanism for deriving a first transmit power of a first UL (Uplink) RS (Reference Signal) ([0079] power control loop for a first A-SRS tied to a PUSCH PC) and is applied to an uplink data channel ([0079], [0081], figures 13 and 14), wherein the first UL RS is configured for the network node to perform uplink power control/scheduling ([0077], [0033], [0045], [0094], for the eNB); 
transmitting a second TPC command via a second downlink control signaling to the UE (figures 13 and 14), wherein the second TPC command is applied to a second power control mechanism for deriving a second transmit power of a second UL RS ([0079] the second A-SRS having a separate closed loop PC for DL CoMP, not tied to the PUSCH PC) and is neither applied to the uplink data channel nor the first power control mechanism of the first UL RS ([0079], [0081], figures 13 and 14), wherein the second UL RS is configured for the network node to perform other actions (actions listed in [0077], [0033], [0045], [0094], for the eNB);  
receiving the first UL RS from the UE ([0078], [0080]); and 
receiving the second UL RS from the UE ([0078], [0080]). 
Xu does not specifically mention wherein the first UL RS is for channel measurement, performing the UL channel measurement. 
However power-controlled UL RS for performing UL channel measurement is disclosed by Takeda ([0112]-[0117]). 

Xu in combination with Takeda does not specifically mention wherein the second UL RS is for performing beam management. 
However power-controlled UL RS for performing beam management is disclosed by Hwang (figure 10, [0112] for beam selection).   
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Hwang into the art of Xu as modified by Takeda as to enhance channel quality for base stations. 
Consider claim 24, Xu in combination with Takeda and Hwang substantially teaches the limitation of claim 23, Xu further discloses comprising: wherein derivation of the first transmit power based on the first power control mechanism is associated with a close-loop power control adjustment state of the uplink data channel; and wherein derivation of the second transmit power based on the second power control mechanism is not associated with the close-loop power control adjustment state of the uplink data channel ([0078], [0079]).
Consider claim 25, Xu in combination with Takeda and Hwang substantially teaches the limitation of claim 23, Xu further discloses wherein the uplink data channel is a physical uplink shared channel (PUSCH) ([0078]). 

Consider claim 27, Xu in combination with Takeda and Hwang substantially teaches the limitation of claim 23, Xu further discloses wherein the first UL RS is sounding reference signal and the second UL RS is sounding reference signal ([0079], [0081], figure 13, SRS=Sounding Reference Signal).  
Consider claim 29, see response to claim 1, further Xu discloses A User Equipment (UE), comprising: a control circuit; a processor installed in the control circuit; and a memory installed in the control circuit and operatively coupled to the processor (figure 6). 
Consider claim 30, Xu in combination with Takeda and Hwang substantially teaches the limitation of claim 29, Xu further discloses wherein the uplink data channel is Physical Uplink Shared Channel (PUSCH) ([0078]). 
Consider claim 31, Xu in combination with Takeda and Hwang substantially teaches the limitation of claim 29, Xu further discloses wherein the processor is further configured to execute the program code stored in the memory to: receive a first TPC (Transmit Power Control) command from the network node (figure 14), wherein the first TPC command is applied to the first power control mechanism of the first UL RS and is applied to the uplink data channel; and receive a second TPC command from the network node (figure 14), wherein the second TPC command is applied to the second power control mechanism of the second UL RS and is neither applied to the uplink 
Consider claim 32, Xu in combination with Takeda and Hwang substantially teaches the limitation of claim 29, Xu further discloses wherein derivation of the first transmit power based on the first power control mechanism uses pathloss derivation of the uplink data channel ([0085], figure 13).    
Consider claim 33, Xu in combination with Takeda and Hwang substantially teaches the limitation of claim 29, Xu further discloses wherein the first UL RS is sounding reference signal and the second UL RS is sounding reference signal ([0079], [0081], figure 13, SRS=Sounding Reference Signal).  
Consider claim 34, Xu in combination with Takeda and Hwang substantially teaches the limitation of claim 29, Xu further discloses wherein the second UL RS is a periodic UL sounding signal ([0103]).
Consider claim 36, Xu in combination with Takeda and Hwang substantially teaches the limitation of claim 23, Hwang discloses wherein the first UL RS is at least one of configured or transmitted on a UE beam linked with a qualified network beam (Hwang: [0060], [0079], [0112]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Hwang into the art of Xu as modified by Takeda and Hwang as to enhance channel quality for base stations. 
Consider claim 37, Xu in combination with Takeda and Hwang substantially teaches the limitation of claim 23, Hwang discloses wherein performing the beam 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Hwang into the art of Xu as modified by Takeda and Hwang as to enhance channel quality for base stations. 

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Rui Meng Hu/
R.H./rh
May 3, 2021


/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643